DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/28/2021, 10/22/2021, and 06/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. However, the IDS submitted on 07/07/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document and each non-patent literature publication. Accordingly, those documents without included copies are not being considered by the examiner. The cited U.S. patent applications are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0052] recites: “For example, sensor platform 113 may include one or more image capture devices to identify and/or characterize an agricultural object, thereby generating.” It is unclear as to what is being generated.
Appropriate correction is required.

Claim Objections
Claims 7 and 17 are objected to because of the following informalities:
In claim 7, "the one or more actions… is based on" should be "the one or more actions… are based on"
In claim 17, "the one or more actions… is based on" should be "the one or more actions… are based on"
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first classification".  While claim 1 does recite “classifying a first agricultural object from the image capture data;”, there is no invocation of “a first classification”. As such, there is insufficient antecedent basis for this limitation in the claim. Further, with respect to the limitation "causing the emitter configured to perform the action", there is insufficient antecedent basis for this limitation in the claim. However, the examiner notes that antecedent basis does exist for “the one or more actions” rather than “the action”.
Claims 2-10 are dependent upon claim 1 and therefore inherit the above-described deficiencies. Accordingly, claims 2-10 are rejected under similar reasoning as claim 1 above.
Claim 4 recites the limitation "the first classification".  While claim 1 does recite “classifying a first agricultural object from the image capture data;”, there is no invocation of “a first classification”. As such, there is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first classification".  While claim 1 does recite “classifying a first agricultural object from the image capture data;”, there is no invocation of “a first classification”. As such, there is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “an emitter”. However, it is unclear whether this emitter is the same emitter as established in independent claim 1. If so, the examiner recommends amending to “the emitter”.
Claim 11 recites the limitation "the first classification".  While claim 11 does recite “classifying a first agricultural object from the image capture data;”, there is no invocation of “a first classification”. As such, there is insufficient antecedent basis for this limitation in the claim. Further, with respect to the limitation "causing the emitter configured to perform the action", there is insufficient antecedent basis for this limitation in the claim. However, the examiner notes that antecedent basis does exist for “the one or more actions” rather than “the action”.
Claims 12-20 are dependent upon claim 11 and therefore inherit the above-described deficiencies. Accordingly, claims 12-20 are rejected under similar reasoning as claim 11 above.
Claim 14 recites the limitation "the first classification".  While claim 11 does recite “classifying a first agricultural object from the image capture data;”, there is no invocation of “a first classification”. As such, there is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the first classification".  While claim 11 does recite “classifying a first agricultural object from the image capture data;”, there is no invocation of “a first classification”. As such, there is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “an emitter”. However, it is unclear whether this emitter is the same emitter as established in independent claim 11. If so, the examiner recommends amending to “the emitter”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 10-11, 14-15, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peters (US 2020/0242754 A1).

Regarding claim 1, Peters teaches a method, comprising:
receiving image capture data, comprising one or more images, the data representing a subset of agricultural objects;
Peters teaches ([0098]): "Thus, for example, a first vehicle, such as an unmanned aerial vehicle (UAV) or drone equipped with one or more cameras can travel within a field and acquire imagery." Peters further teaches ([0196]): "However, for weeds of the second and third type the UAV keeps a log of the locations of the weeds of this type that it has determined can survive, because the number density is below the respective threshold value. Thus, when it detects and identifies a new example of the second or third type of weed, it can use the stored locations of the previously detected and not destroyed examples, to determine if the new example of the weed with push the local number density above the threshold, upon which the UAV descends and sprays the weed, or can survive in which case it logs its position and carries on interrogating, and weed managing, the field."
classifying a first agricultural object from the image capture data;
Peters teaches ([0196]): "However, for weeds of the second and third type the UAV keeps a log of the locations of the weeds of this type that it has determined can survive, because the number density is below the respective threshold value. Thus, when it detects and identifies a new example of the second or third type of weed, it can use the stored locations of the previously detected and not destroyed examples, to determine if the new example of the weed with push the local number density above the threshold, upon which the UAV descends and sprays the weed, or can survive in which case it logs its position and carries on interrogating, and weed managing, the field."
assigning a first identity to the first agricultural object of the subset of agricultural objects;
Peters teaches ([0196]): "However, for weeds of the second and third type the UAV keeps a log of the locations of the weeds of this type that it has determined can survive, because the number density is below the respective threshold value. Thus, when it detects and identifies a new example of the second or third type of weed, it can use the stored locations of the previously detected and not destroyed examples, to determine if the new example of the weed with push the local number density above the threshold, upon which the UAV descends and sprays the weed, or can survive in which case it logs its position and carries on interrogating, and weed managing, the field."
identifying an image representing the first agricultural object on a database comprising a first map including a plurality of images representing one or more agricultural objects;
Peters teaches ([0121]): "In an example, the machine learning algorithm has been taught on the basis of a plurality of images. In an example, the machine learning algorithm has been taught on a basis of a plurality of images containing imagery of at least one type of weed. In an example, the machine learning algorithm has been taught on the basis of a plurality of images containing imagery of a plurality of weeds..." Peters further teaches ([0122]): "The imagery acquired by a camera is at a resolution that enables one type of weed to be differentiated from another type of weed..." Peters even further teaches ([0196]): "However, for weeds of the second and third type the UAV keeps a log of the locations of the weeds of this type that it has determined can survive, because the number density is below the respective threshold value. Thus, when it detects and identifies a new example of the second or third type of weed, it can use the stored locations of the previously detected and not destroyed examples, to determine if the new example of the weed with push the local number density above the threshold, upon which the UAV descends and sprays the weed, or can survive in which case it logs its position and carries on interrogating, and weed managing, the field."
matching the image representing the first agricultural object with the first identity of the first agricultural object;
Peters teaches ([0196]): "However, for weeds of the second and third type the UAV keeps a log of the locations of the weeds of this type that it has determined can survive, because the number density is below the respective threshold value. Thus, when it detects and identifies a new example of the second or third type of weed, it can use the stored locations of the previously detected and not destroyed examples, to determine if the new example of the weed with push the local number density above the threshold, upon which the UAV descends and sprays the weed, or can survive in which case it logs its position and carries on interrogating, and weed managing, the field."
receiving instructions associated with one or more actions to be performed with an emitter, based on the first classification of the one or more agricultural objects;
Peters teaches ([0196]): "However, for weeds of the second and third type the UAV keeps a log of the locations of the weeds of this type that it has determined can survive, because the number density is below the respective threshold value. Thus, when it detects and identifies a new example of the second or third type of weed, it can use the stored locations of the previously detected and not destroyed examples, to determine if the new example of the weed with push the local number density above the threshold, upon which the UAV descends and sprays the weed, or can survive in which case it logs its position and carries on interrogating, and weed managing, the field." Here, the first classification corresponds to the identification of the kind (i.e., second or third type) of weed.
causing the emitter configured to perform the action to emit an agricultural projectile to intercept a first agricultural object with the first classification.
Peters teaches ([0196]): "The UAV shown in FIG. 4, then has a chemical spot spray gun, which enables it to spray a herbicide on a weed... However, for weeds of the second and third type the UAV keeps a log of the locations of the weeds of this type that it has determined can survive, because the number density is below the respective threshold value. Thus, when it detects and identifies a new example of the second or third type of weed, it can use the stored locations of the previously detected and not destroyed examples, to determine if the new example of the weed with push the local number density above the threshold, upon which the UAV descends and sprays the weed, or can survive in which case it logs its position and carries on interrogating, and weed managing, the field."

Regarding claim 4, Peters teaches the aforementioned limitations of claim 1. Peters further teaches:
assigning a spatial position of the agricultural object with the first classification based on comparing the image representing the first agricultural object with the first identity of the first agricultural object.
Peters teaches ([0196]): "However, for weeds of the second and third type the UAV keeps a log of the locations of the weeds of this type that it has determined can survive, because the number density is below the respective threshold value. Thus, when it detects and identifies a new example of the second or third type of weed, it can use the stored locations of the previously detected and not destroyed examples, to determine if the new example of the weed with push the local number density above the threshold, upon which the UAV descends and sprays the weed, or can survive in which case it logs its position and carries on interrogating, and weed managing, the field."

Regarding claim 5, Peters teaches the aforementioned limitations of claim 1. Peters further teaches:
detecting the agricultural object in association with the one or more sensors comprises: generating image data of the agricultural object to form an imaged agricultural object;
Peters teaches ([0122]): "The imagery acquired by a camera is at a resolution that enables one type of weed to be differentiated from another type of weed..."
correlating the imaged agricultural object to data representing an indexed agricultural object in the subset of agricultural objects;
Peters teaches ([0121]): "In an example, the machine learning algorithm has been taught on the basis of a plurality of images. In an example, the machine learning algorithm has been taught on a basis of a plurality of images containing imagery of at least one type of weed. In an example, the machine learning algorithm has been taught on the basis of a plurality of images containing imagery of a plurality of weeds..." Peters further teaches ([0122]): "The imagery acquired by a camera is at a resolution that enables one type of weed to be differentiated from another type of weed..." Peters even further teaches ([0196]): "However, for weeds of the second and third type the UAV keeps a log of the locations of the weeds of this type that it has determined can survive, because the number density is below the respective threshold value. Thus, when it detects and identifies a new example of the second or third type of weed, it can use the stored locations of the previously detected and not destroyed examples, to determine if the new example of the weed with push the local number density above the threshold, upon which the UAV descends and sprays the weed, or can survive in which case it logs its position and carries on interrogating, and weed managing, the field."
and identifying the imaged agricultural object as the indexed agricultural object.
Peters teaches ([0196]): "However, for weeds of the second and third type the UAV keeps a log of the locations of the weeds of this type that it has determined can survive, because the number density is below the respective threshold value. Thus, when it detects and identifies a new example of the second or third type of weed, it can use the stored locations of the previously detected and not destroyed examples, to determine if the new example of the weed with push the local number density above the threshold, upon which the UAV descends and sprays the weed, or can survive in which case it logs its position and carries on interrogating, and weed managing, the field."

Regarding claim 10, Peters teaches the aforementioned limitations of claim 1. Peters further teaches:
receiving instructions associated with one or more actions to be performed with an emitter, based on a second classification of the one or more agricultural objects.
Peters teaches ([0196]): "The UAV shown in FIG. 4, then has a chemical spot spray gun, which enables it to spray a herbicide on a weed... However, for weeds of the second and third type the UAV keeps a log of the locations of the weeds of this type that it has determined can survive, because the number density is below the respective threshold value. Thus, when it detects and identifies a new example of the second or third type of weed, it can use the stored locations of the previously detected and not destroyed examples, to determine if the new example of the weed with push the local number density above the threshold, upon which the UAV descends and sprays the weed, or can survive in which case it logs its position and carries on interrogating, and weed managing, the field."

Regarding claim 11, Peters teaches a system, comprising:
one or more non-transitory computer-readable media storing computer-executable instructions that, when executed on one or more computer products having a processor and memory, cause the processor to perform acts comprising:
Peters teaches ([0173]): "The computing unit can be configured to operate automatically and/or execute the orders of a user. A computer program may be loaded into a working memory of a data processor. The data processor may thus be equipped to carry out the method according to one of the preceding embodiments."
receive image capture data, comprising one or more images, the data representing a subset of agricultural objects;
Peters teaches ([0098]): "Thus, for example, a first vehicle, such as an unmanned aerial vehicle (UAV) or drone equipped with one or more cameras can travel within a field and acquire imagery." Peters further teaches ([0196]): "However, for weeds of the second and third type the UAV keeps a log of the locations of the weeds of this type that it has determined can survive, because the number density is below the respective threshold value. Thus, when it detects and identifies a new example of the second or third type of weed, it can use the stored locations of the previously detected and not destroyed examples, to determine if the new example of the weed with push the local number density above the threshold, upon which the UAV descends and sprays the weed, or can survive in which case it logs its position and carries on interrogating, and weed managing, the field."
classify a first agricultural object from the image capture data; 
Peters teaches ([0196]): "However, for weeds of the second and third type the UAV keeps a log of the locations of the weeds of this type that it has determined can survive, because the number density is below the respective threshold value. Thus, when it detects and identifies a new example of the second or third type of weed, it can use the stored locations of the previously detected and not destroyed examples, to determine if the new example of the weed with push the local number density above the threshold, upon which the UAV descends and sprays the weed, or can survive in which case it logs its position and carries on interrogating, and weed managing, the field."
assign a first identity to the first agricultural object of the subset of agricultural objects;
Peters teaches ([0196]): "However, for weeds of the second and third type the UAV keeps a log of the locations of the weeds of this type that it has determined can survive, because the number density is below the respective threshold value. Thus, when it detects and identifies a new example of the second or third type of weed, it can use the stored locations of the previously detected and not destroyed examples, to determine if the new example of the weed with push the local number density above the threshold, upon which the UAV descends and sprays the weed, or can survive in which case it logs its position and carries on interrogating, and weed managing, the field."
identify an image representing the first agricultural object on a database comprising a first map including a plurality of images representing one or more agricultural objects;
Peters teaches ([0121]): "In an example, the machine learning algorithm has been taught on the basis of a plurality of images. In an example, the machine learning algorithm has been taught on a basis of a plurality of images containing imagery of at least one type of weed. In an example, the machine learning algorithm has been taught on the basis of a plurality of images containing imagery of a plurality of weeds..." Peters further teaches ([0122]): "The imagery acquired by a camera is at a resolution that enables one type of weed to be differentiated from another type of weed..." Peters even further teaches ([0196]): "However, for weeds of the second and third type the UAV keeps a log of the locations of the weeds of this type that it has determined can survive, because the number density is below the respective threshold value. Thus, when it detects and identifies a new example of the second or third type of weed, it can use the stored locations of the previously detected and not destroyed examples, to determine if the new example of the weed with push the local number density above the threshold, upon which the UAV descends and sprays the weed, or can survive in which case it logs its position and carries on interrogating, and weed managing, the field."
match the image representing the first agricultural object with the first identity of the first agricultural object;
Peters teaches ([0196]): "However, for weeds of the second and third type the UAV keeps a log of the locations of the weeds of this type that it has determined can survive, because the number density is below the respective threshold value. Thus, when it detects and identifies a new example of the second or third type of weed, it can use the stored locations of the previously detected and not destroyed examples, to determine if the new example of the weed with push the local number density above the threshold, upon which the UAV descends and sprays the weed, or can survive in which case it logs its position and carries on interrogating, and weed managing, the field."
receive instructions associated with one or more actions to be performed with an emitter, based on the first classification of the one or more agricultural objects;
Peters teaches ([0196]): "However, for weeds of the second and third type the UAV keeps a log of the locations of the weeds of this type that it has determined can survive, because the number density is below the respective threshold value. Thus, when it detects and identifies a new example of the second or third type of weed, it can use the stored locations of the previously detected and not destroyed examples, to determine if the new example of the weed with push the local number density above the threshold, upon which the UAV descends and sprays the weed, or can survive in which case it logs its position and carries on interrogating, and weed managing, the field." Here, the first classification corresponds to the identification of the kind (i.e., second or third type) of weed.
cause the emitter configured to perform the action to emit an agricultural projectile to intercept a first agricultural object with the first classification.
Peters teaches ([0196]): "The UAV shown in FIG. 4, then has a chemical spot spray gun, which enables it to spray a herbicide on a weed... However, for weeds of the second and third type the UAV keeps a log of the locations of the weeds of this type that it has determined can survive, because the number density is below the respective threshold value. Thus, when it detects and identifies a new example of the second or third type of weed, it can use the stored locations of the previously detected and not destroyed examples, to determine if the new example of the weed with push the local number density above the threshold, upon which the UAV descends and sprays the weed, or can survive in which case it logs its position and carries on interrogating, and weed managing, the field."

Regarding claim 14, Peters teaches the aforementioned limitations of claim 11. Peters further teaches:
assign a spatial position of the agricultural object with the first classification based on comparing the image representing the first agricultural object with the first identity of the first agricultural object.
Peters teaches ([0196]): "However, for weeds of the second and third type the UAV keeps a log of the locations of the weeds of this type that it has determined can survive, because the number density is below the respective threshold value. Thus, when it detects and identifies a new example of the second or third type of weed, it can use the stored locations of the previously detected and not destroyed examples, to determine if the new example of the weed with push the local number density above the threshold, upon which the UAV descends and sprays the weed, or can survive in which case it logs its position and carries on interrogating, and weed managing, the field."

Regarding claim 15, Peters teaches the aforementioned limitations of claim 11. Peters further teaches:
detecting the agricultural object in association with the one or more sensors comprises: generate image data of the agricultural object to form an imaged agricultural object;
Peters teaches ([0122]): "The imagery acquired by a camera is at a resolution that enables one type of weed to be differentiated from another type of weed..."
correlate the imaged agricultural object to data representing an indexed agricultural object in the subset of agricultural objects;
Peters teaches ([0121]): "In an example, the machine learning algorithm has been taught on the basis of a plurality of images. In an example, the machine learning algorithm has been taught on a basis of a plurality of images containing imagery of at least one type of weed. In an example, the machine learning algorithm has been taught on the basis of a plurality of images containing imagery of a plurality of weeds..." Peters further teaches ([0122]): "The imagery acquired by a camera is at a resolution that enables one type of weed to be differentiated from another type of weed..." Peters even further teaches ([0196]): "However, for weeds of the second and third type the UAV keeps a log of the locations of the weeds of this type that it has determined can survive, because the number density is below the respective threshold value. Thus, when it detects and identifies a new example of the second or third type of weed, it can use the stored locations of the previously detected and not destroyed examples, to determine if the new example of the weed with push the local number density above the threshold, upon which the UAV descends and sprays the weed, or can survive in which case it logs its position and carries on interrogating, and weed managing, the field."
and identify the imaged agricultural object as the indexed agricultural object.
Peters teaches ([0196]): "However, for weeds of the second and third type the UAV keeps a log of the locations of the weeds of this type that it has determined can survive, because the number density is below the respective threshold value. Thus, when it detects and identifies a new example of the second or third type of weed, it can use the stored locations of the previously detected and not destroyed examples, to determine if the new example of the weed with push the local number density above the threshold, upon which the UAV descends and sprays the weed, or can survive in which case it logs its position and carries on interrogating, and weed managing, the field."

Regarding claim 20, Peters teaches the aforementioned limitations of claim 11. Peters further teaches:
receive instructions associated with one or more actions to be performed with an emitter, based on a second classification of the one or more agricultural objects.
Peters teaches ([0196]): "The UAV shown in FIG. 4, then has a chemical spot spray gun, which enables it to spray a herbicide on a weed... However, for weeds of the second and third type the UAV keeps a log of the locations of the weeds of this type that it has determined can survive, because the number density is below the respective threshold value. Thus, when it detects and identifies a new example of the second or third type of weed, it can use the stored locations of the previously detected and not destroyed examples, to determine if the new example of the weed with push the local number density above the threshold, upon which the UAV descends and sprays the weed, or can survive in which case it logs its position and carries on interrogating, and weed managing, the field."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of Shriver (US 2016/0239709 A1).

Regarding claim 2, Peters teaches the aforementioned limitations of claim 1. However, Peters does not outright teach generating a second map comprising a second index of a plurality of agricultural objects associated within a geographic boundary based on the first map and the image capture data comprising the one or more images. Shriver teaches a system and method for crop field variance determination, comprising:
generating a second map comprising a second index of a plurality of agricultural objects associated within a geographic boundary based on the first map and the image capture data comprising the one or more images.
Shriver teaches ([0047]): "Each image element is preferably mapped to a crop type, classified as not corresponding to a crop type, and/or classified as not corresponding to any crop type." Here, the resulting mapping of image elements to crop types corresponds to the first map of Peters, which provides such a method of classification. Shriver further teaches ([0048]): "In a first variation, mapping image elements to crop types can include identifying a geographic sub-region associated with a crop type; identifying an image element corresponding to the geographic sub-region; and associating the image element to the crop type. Identifying a geographic sub-region associated with a crop type can include: overlaying a predetermined map of crop types for the geographic region over a virtual map of the geographic region; overlaying a predetermined map of crop types for the geographic region over the image based on the association between the image geographic location and a geographic location associated with the predetermined map; or otherwise identifying the type of crop currently growing on the geographic sub-regions of the geographic region." Here, the second map is generated by overlaying the first map (i.e., mapped crop types) over a virtual map of a geographic region (i.e., a geographic boundary).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters to incorporate the teachings of Shriver to provide generating a second map comprising a second index of a plurality of agricultural objects associated within a geographic boundary based on the first map and the image capture data comprising the one or more images. Peters and Shriver are each directed towards similar pursuits in the field of crop management. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Shriver, as doing so beneficially provides a user (e.g., a farmer) with a visual representation of the status of plant growth within pre-defined management regions or zones ([0049]), including the determination of position and crop type for each plant. Generally, the teachings of Shriver have been acknowledged for beneficially identifying anomaly patterns with respect to crop health anomalies which can subsequently be used to recommend remedial treatment ([0015]).

Regarding claim 12, Peters teaches the aforementioned limitations of claim 11. However, Peters does not outright teach generating a second map comprising a second index of a plurality of agricultural objects associated within a geographic boundary based on the first map and the image capture data comprising the one or more images. Shriver teaches a system and method for crop field variance determination, comprising:
generate a second map comprising a second index of a plurality of agricultural objects associated within a geographic boundary based on the first map and the image capture data comprising the one or more images.
Shriver teaches ([0047]): "Each image element is preferably mapped to a crop type, classified as not corresponding to a crop type, and/or classified as not corresponding to any crop type." Here, the resulting mapping of image elements to crop types corresponds to the first map of Peters, which provides such a method of classification. Shriver further teaches ([0048]): "In a first variation, mapping image elements to crop types can include identifying a geographic sub-region associated with a crop type; identifying an image element corresponding to the geographic sub-region; and associating the image element to the crop type. Identifying a geographic sub-region associated with a crop type can include: overlaying a predetermined map of crop types for the geographic region over a virtual map of the geographic region; overlaying a predetermined map of crop types for the geographic region over the image based on the association between the image geographic location and a geographic location associated with the predetermined map; or otherwise identifying the type of crop currently growing on the geographic sub-regions of the geographic region." Here, the second map is generated by overlaying the first map (i.e., mapped crop types) over a virtual map of a geographic region (i.e., a geographic boundary).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters to incorporate the teachings of Shriver to provide generating a second map comprising a second index of a plurality of agricultural objects associated within a geographic boundary based on the first map and the image capture data comprising the one or more images. Peters and Shriver are each directed towards similar pursuits in the field of crop management. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Shriver, as doing so beneficially provides a user (e.g., a farmer) with a visual representation of the status of plant growth within pre-defined management regions or zones ([0049]), including the determination of position and crop type for each plant. Generally, the teachings of Shriver have been acknowledged for beneficially identifying anomaly patterns with respect to crop health anomalies which can subsequently be used to recommend remedial treatment ([0015]).

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters and Shriver in view of Fox et al. (US 9,984,455 B1), hereinafter Fox.

Regarding claim 3, Peters and Shriver teach the aforementioned limitations of claim 2. However, while Peters is partially concerned with the determination of plant size and growth stage ([0032]) and Shriver is concerned with enabling growth stage prediction of crops, neither Peters nor Shriver outright teach receiving data representing a predicted image of the agricultural object, to predict a change in an image from the one or more sensors of the agricultural object based on predicted growth. Fox teaches an organism growth prediction system using drone-captured images, comprising:
receiving the image capture data representing the subset of agricultural objects comprises: receive data representing a predicted image of the agricultural object,
Fox teaches (Col. 6 line 52 - Col. 7 line 6): "The plant growth prediction system may stitch the received images together to form a single stitched image…  If the drone includes different types of cameras, the plant growth prediction system can segregate images corresponding to a particular type of camera and stitch together those images that originated from a particular type of camera. Thus, the plant growth prediction system may form multiple stitched images. The plant growth prediction system can then combine the multiple stitched images to form an orthomosaic image."
to predict a change in an image from the one or more sensors of the agricultural object based on predicted growth.
Fox teaches (Col. 7 lines 44-50): "The first time a drone captures images for a particular site, the resulting orthomosaic image may be stored for future use. Once one or more additional flights take place, the plant growth prediction system can form orthomosaic images for each of these additional flights and use the orthomosaic images along with the initial orthomosaic image to identify current plant growth and/or predict future plant growth." Fox further teaches (Col. 13 lines 1-29): "The plant growth prediction system 120 can be a computing system configured to periodically instruct the aerial vehicle 130 to capture images along a flight path above a site and use the captured images to determine current plant growth and/or predict future plant growth at the site." As the current and predicted future plant growth is determined using the orthomosaic images, the Examiner has interpreted the prediction of future plant growth to amount to a predicted change in an image of the agricultural object.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters and Shriver to incorporate the teachings of Fox to provide receiving data representing a predicted image of the agricultural object, to predict a change in an image from the one or more sensors of the agricultural object based on predicted growth. Peters, Shriver, and Fox are each directed towards similar pursuits in the field of crop management. In particular, Peters is partially concerned with the determination of plant size and growth stage ([0032]) and Shriver is concerned with enabling growth stage prediction of crops, but is silent regarding the use of predicted images. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Fox, as doing so provides the ability to predict future plant health in additional to predicting future plant growth (Col. 21 lines 42-60).

Regarding claim 13, Peters and Shriver teach the aforementioned limitations of claim 12. However, while Peters is partially concerned with the determination of plant size and growth stage ([0032]) and Shriver is concerned with enabling growth stage prediction of crops, neither Peters nor Shriver outright teach receiving data representing a predicted image of the agricultural object, to predict a change in an image from the one or more sensors of the agricultural object based on predicted growth. Fox teaches an organism growth prediction system using drone-captured images, comprising:
receiving the image capture data representing the subset of agricultural objects comprises: receive data representing a predicted image of the agricultural object,
Fox teaches (Col. 6 line 52 - Col. 7 line 6): "The plant growth prediction system may stitch the received images together to form a single stitched image…  If the drone includes different types of cameras, the plant growth prediction system can segregate images corresponding to a particular type of camera and stitch together those images that originated from a particular type of camera. Thus, the plant growth prediction system may form multiple stitched images. The plant growth prediction system can then combine the multiple stitched images to form an orthomosaic image."
to predict a change in an image from the one or more sensors of the agricultural object based on predicted growth.
Fox teaches (Col. 7 lines 44-50): "The first time a drone captures images for a particular site, the resulting orthomosaic image may be stored for future use. Once one or more additional flights take place, the plant growth prediction system can form orthomosaic images for each of these additional flights and use the orthomosaic images along with the initial orthomosaic image to identify current plant growth and/or predict future plant growth." Fox further teaches (Col. 13 lines 1-29): "The plant growth prediction system 120 can be a computing system configured to periodically instruct the aerial vehicle 130 to capture images along a flight path above a site and use the captured images to determine current plant growth and/or predict future plant growth at the site." As the current and predicted future plant growth is determined using the orthomosaic images, the Examiner has interpreted the prediction of future plant growth to amount to a predicted change in an image of the agricultural object.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters and Shriver to incorporate the teachings of Fox to provide receiving data representing a predicted image of the agricultural object, to predict a change in an image from the one or more sensors of the agricultural object based on predicted growth. Peters, Shriver, and Fox are each directed towards similar pursuits in the field of crop management. In particular, Peters is partially concerned with the determination of plant size and growth stage ([0032]) and Shriver is concerned with enabling growth stage prediction of crops, but is silent regarding the use of predicted images. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Fox, as doing so provides the ability to predict future plant health in additional to predicting future plant growth (Col. 21 lines 42-60).

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of Palomares et al. (US 2019/0239502 A1), hereinafter Palomares.

Regarding claim 6, Peters teaches the aforementioned limitations of claim 1. Peters further teaches:
classifying the one or more agricultural objects is performed with a machine learning algorithm…
Peters teaches ([0124]): "The processing unit therefore runs image processing software that comprises a machine learning analyser. Images of specific weeds are acquired, with information also relating to the size of weeds being used… The machine learning analyser, which can be based on an artificial neural network or a decision tree analyser, is then trained on this ground truth acquired imagery..."
However, while Peters provides the classification of the one or more agricultural objects with a machine learning ([0124]), Peters does not outright teach that the machine learning algorithm includes a deep learning algorithm. Palomares teaches a method for autonomously weeding crops in an agricultural field, comprising:
...including a deep learning algorithm.
Palomares teaches ([0072]): "The autonomous machine 100 can additionally or alternatively implement deep learning techniques (e.g., convolutional neural networks) to identify target plants in an entry image."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters to incorporate the teachings of Palomares to provide performing classifications using a deep learning algorithm. Peters and Palomares are each directed towards similar pursuits in the field of crop management. Peters already provides the classification of the one or more agricultural objects with a machine learning ([0124]), particularly anticipating the use of an artificial neural network. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Palomares, as it would be obvious to try to implement the convolutional neural network to produce the predictable result of performing classifications using a particular deep learning algorithm.

Regarding claim 16, Peters teaches the aforementioned limitations of claim 11. Peters further teaches:
classifying the one or more agricultural objects is performed with a machine learning algorithm…
Peters teaches ([0124]): "The processing unit therefore runs image processing software that comprises a machine learning analyser. Images of specific weeds are acquired, with information also relating to the size of weeds being used… The machine learning analyser, which can be based on an artificial neural network or a decision tree analyser, is then trained on this ground truth acquired imagery..."
However, while Peters provides the classification of the one or more agricultural objects with a machine learning ([0124]), Peters does not outright teach that the machine learning algorithm includes a deep learning algorithm. Palomares teaches a method for autonomously weeding crops in an agricultural field, comprising:
...including a deep learning algorithm.
Palomares teaches ([0072]): "The autonomous machine 100 can additionally or alternatively implement deep learning techniques (e.g., convolutional neural networks) to identify target plants in an entry image."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters to incorporate the teachings of Palomares to provide performing classifications using a deep learning algorithm. Peters and Palomares are each directed towards similar pursuits in the field of crop management. Peters already provides the classification of the one or more agricultural objects with a machine learning ([0124]), particularly anticipating the use of an artificial neural network. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Palomares, as it would be obvious to try to implement the convolutional neural network to produce the predictable result of performing classifications using a particular deep learning algorithm.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of Herman et al. (US 2018/0263188 A1), hereinafter Herman.

Regarding claim 7, Peters teaches the aforementioned limitations of claim 1. However, Peters does not outright teach that the one or more actions to be performed are based on classifying the one or more agricultural object as a blossom or a cluster of blossoms. Herman teaches a self-guided blossom picking device, comprising:
the one or more actions to be performed is based on classifying the one or more agricultural object as a blossom or a cluster of blossoms.
Herman teaches ([0005]): "According to embodiments of the present disclosure is a device to remove blossoms from plants growing in field. In one embodiment, the device comprises a movable arm, a picker mounted on the end of the movable arm, a cutter disposed on an end of the picker, a vision system that identifies a blossom or fruit, and a controller that directs the picker within cutting range of the blossom or fruit. The movable arm moves the picker in a horizontal plane, whereas the cutter moves in a vertical direction, according to one embodiment. When in position, blades in the cutter are actuated and the blossom or fruit is removed."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters to incorporate the teachings of Herman to provide that the one or more actions to be performed are based on classifying the one or more agricultural object as a blossom or a cluster of blossoms. Peters and Herman are each directed towards similar pursuits in the field of crop management. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Herman, as doing so provides the benefit of reducing the intensive labor required when picking blossoms by hand, as recognized by Herman ([0004]).

Regarding claim 17, Peters teaches the aforementioned limitations of claim 11. However, Peters does not outright teach that the one or more actions to be performed are based on classifying the one or more agricultural object as a blossom or a cluster of blossoms. Herman teaches a self-guided blossom picking device, comprising:
the one or more actions to be performed is based on classifying the one or more agricultural object as a blossom or a cluster of blossoms.
Herman teaches ([0005]): "According to embodiments of the present disclosure is a device to remove blossoms from plants growing in field. In one embodiment, the device comprises a movable arm, a picker mounted on the end of the movable arm, a cutter disposed on an end of the picker, a vision system that identifies a blossom or fruit, and a controller that directs the picker within cutting range of the blossom or fruit. The movable arm moves the picker in a horizontal plane, whereas the cutter moves in a vertical direction, according to one embodiment. When in position, blades in the cutter are actuated and the blossom or fruit is removed."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters to incorporate the teachings of Herman to provide that the one or more actions to be performed are based on classifying the one or more agricultural object as a blossom or a cluster of blossoms. Peters and Herman are each directed towards similar pursuits in the field of crop management. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Herman, as doing so provides the benefit of reducing the intensive labor required when picking blossoms by hand, as recognized by Herman ([0004]).

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of Dias et al. ("Apple flower detection using deep convolutional networks", Computers in Industry 99 (2018) 17-28), hereinafter Dias.

Regarding claim 8, Peters teaches the aforementioned limitations of claim 1. However, Peters does not outright teach that the one or more actions to be performed are the first classification of the one or more agricultural objects is a cluster of apple blossoms, a king blossom, or a combination thereof. Dias teaches apple flower detection using deep convolutional networks, comprising:
the first classification of the one or more agricultural objects is a cluster of apple blossoms, a king blossom, or a combination thereof.
Dias teaches (Abstract): "To optimize fruit production, a portion of the flowers and fruitlets of apple trees must be removed early in the growing season. The proportion to be removed is determined by the bloom intensity, i.e., the number of flower present in the orchard... With the goal of devising a technique for flower identification which is robust to clutter and to changes in illumination, this paper presents a method in which a pre-trained convolutional neural network is fine-tuned to become specially sensitive to flowers." Dias further teaches (Introduction, Para. 3): "With the goal of introducing more accurate and less labor intensive techniques for the estimation of bloom intensity, machine vision systems using different types of sensors and image processing techniques have been proposed..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters to incorporate the teachings of Dias to provide that the one or more actions to be performed are the first classification of the one or more agricultural objects is a cluster of apple blossoms, a king blossom, or a combination thereof. Peters and Dias are each directed towards similar pursuits in the field of crop management. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Dias, as doing so provides the benefit of reducing labor requirements and improving accuracy through the use of the machine vision systems and image processing techniques of Dias (Introduction, Para. 3).

Regarding claim 18, Peters teaches the aforementioned limitations of claim 11. However, Peters does not outright teach that the one or more actions to be performed are the first classification of the one or more agricultural objects is a cluster of apple blossoms, a king blossom, or a combination thereof. Dias teaches apple flower detection using deep convolutional networks, comprising:
the first classification of the one or more agricultural objects is a cluster of apple blossoms, a king blossom, or a combination thereof.
Dias teaches (Abstract): "To optimize fruit production, a portion of the flowers and fruitlets of apple trees must be removed early in the growing season. The proportion to be removed is determined by the bloom intensity, i.e., the number of flower present in the orchard... With the goal of devising a technique for flower identification which is robust to clutter and to changes in illumination, this paper presents a method in which a pre-trained convolutional neural network is fine-tuned to become specially sensitive to flowers." Dias further teaches (Introduction, Para. 3): "With the goal of introducing more accurate and less labor intensive techniques for the estimation of bloom intensity, machine vision systems using different types of sensors and image processing techniques have been proposed..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters to incorporate the teachings of Dias to provide that the one or more actions to be performed are the first classification of the one or more agricultural objects is a cluster of apple blossoms, a king blossom, or a combination thereof. Peters and Dias are each directed towards similar pursuits in the field of crop management. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Dias, as doing so provides the benefit of reducing labor requirements and improving accuracy through the use of the machine vision systems and image processing techniques of Dias (Introduction, Para. 3).

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of Fox.

Regarding claim 9, Peters teaches the aforementioned limitations of claim 1. However, Peters does not outright teach that the one or more images are generated from one or more image sensing devices including one or more spectral cameras, depth sensing cameras, infrared cameras, LiDAR, or a combination thereof. Fox teaches an organism growth prediction system using drone-captured images, comprising:
the one or more images are generated from one or more image sensing devices including one or more spectral cameras, depth sensing cameras, infrared cameras, LiDAR, or a combination thereof.
Fox teaches (Col. 9 lines 4-28): "Such image processing techniques include stitching images, merging stitched images, identifying the brightness temperature of a pixel in the merged image, and comparing the identified brightness temperature to plant species-brightness temperature mappings to determine a plant species that is present at the pixel. In fact, a biologist would not even be able to perform these image processing techniques (e.g., by visually inspecting the physical vegetation samples) because the brightness temperatures analyzed by the plant growth prediction system are derived from drone-captured thermal images, which are images depicting light that is invisible to humans (e.g., infrared light)."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters to incorporate the teachings of Fox to provide that the one or more images are generated from one or more image sensing devices including one or more spectral cameras, depth sensing cameras, infrared cameras, LiDAR, or a combination thereof. Peters and Dias are each directed towards similar pursuits in the field of plant management. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Fox, as doing so serves to provide image processing techniques which are otherwise incapable of being performed by simple visual inspection (and therefore cannot be performed by a human), as recognized by Fox (Col. 9 lines 4-28).

Regarding claim 19, Peters teaches the aforementioned limitations of claim 11. However, Peters does not outright teach that the one or more images are generated from one or more image sensing devices including one or more spectral cameras, depth sensing cameras, infrared cameras, LiDAR, or a combination thereof. Fox teaches an organism growth prediction system using drone-captured images, comprising:
the one or more images are generated from one or more image sensing devices including one or more spectral cameras, depth sensing cameras, infrared cameras, LiDAR, or a combination thereof.
Fox teaches (Col. 9 lines 4-28): "Such image processing techniques include stitching images, merging stitched images, identifying the brightness temperature of a pixel in the merged image, and comparing the identified brightness temperature to plant species-brightness temperature mappings to determine a plant species that is present at the pixel. In fact, a biologist would not even be able to perform these image processing techniques (e.g., by visually inspecting the physical vegetation samples) because the brightness temperatures analyzed by the plant growth prediction system are derived from drone-captured thermal images, which are images depicting light that is invisible to humans (e.g., infrared light)."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters to incorporate the teachings of Fox to provide that the one or more images are generated from one or more image sensing devices including one or more spectral cameras, depth sensing cameras, infrared cameras, LiDAR, or a combination thereof. Peters and Dias are each directed towards similar pursuits in the field of plant management. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Fox, as doing so serves to provide image processing techniques which are otherwise incapable of being performed by simple visual inspection (and therefore cannot be performed by a human), as recognized by Fox (Col. 9 lines 4-28).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burema et al. (US 2014/0303814 A1) teaches an aerial farm robot system including several varieties of emitters for emitting agricultural projectiles on specified agricultural objects. Matsumura et al. (US 2017/0131718 A1) teaches a system, machine, and control method for camera-based perception of plant growth status (see at least [0193]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./             Examiner, Art Unit 3662                                                                                                                                                                                           

/JELANI A SMITH/             Supervisory Patent Examiner, Art Unit 3662